Citation Nr: 0513453	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-23 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for status post fusion, distal 
interphalangeal joint of the right thumb, rated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for status post ligament 
reconstruction of the right ankle.

3.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for status post ligament 
reconstruction of the left ankle.

4.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for a scar, left lower 
quadrant.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to September 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which established entitlement to service 
connection for the disabilities set forth on the first page 
of this decision.

In January 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge at the RO.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board observes that the assigned disability ratings rest 
upon an examination afforded in June 2002, prior to the 
veteran's separation from service.  The veteran asserts that 
his disorders have worsened since that examination.  The 
Court has held that, when a veteran-claimant alleges that his 
service-connected disabilities have worsened since his last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly since there is 
no additional medical evidence which addresses the level of 
impairment of the disabilities since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
Thus, the Board is of the opinion that a contemporaneous 
examination of the appellant by a VA physician would 
materially assist in the development of his appeal.

Since it is necessary to remand this case to provide the 
veteran more current VA examinations, the RO should also take 
this opportunity to ensure full and complete compliance with 
the enhanced duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA letter sent in 2002 concerned evidence 
needed to establish service connection, and the RO should 
take this opportunity now to provide the veteran a VCAA 
letter on the evidence needed to substantiate his claims for 
higher ratings. 

Accordingly, this case is REMANDED for the following action:   

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  The veteran should be scheduled to 
undergo a VA examination by a physician 
to determine the current severity of his 
scar of the left lower quadrant as well 
as his service connected right thumb and 
bilateral ankle disabilities.  The claims 
folder  must be made available to the 
examiner for his or her review in 
conjunction with the examination.  

The examiner should describe any scar 
tenderness, ulceration, and adhesion, and 
describe the dimensions of all scars 
found to be present in the veteran's left 
lower quadrant.

The examination of the service connected 
right thumb and bilateral ankle 
disabilities should include range of 
motion studies, as well as any other 
tests that are deemed appropriate.  The 
examiner should also determine whether 
the respective service connected 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
report of the examinations should 
reconcile any subjective complaints of 
pain with the objective findings on 
examination.  If the examiner is unable 
to answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.



3  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

4  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




